DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on June 16, 2022 have been received and entered. Claims 1-2, 4-5, 7, 9-10 have been amended, while claims 3, 6, 8 have been amended. Claim 11 is newly added. Claims 3, 6, 8 and 11 are under consideration. 
Priority
It is noted that instant application is a continuation of 16/273,071 filed on 02/11/2019,  now abandoned, which is a continuation of 15/876,899  filed on 01/22/2018, which is continuation of  14/833,919 filed on 08/24/2015,  which is continuation of   13/759,441, filed on 02/05/2013, now abandoned, which is a continuation of 12/233,017, filed on 09/18/2008, which is a continuation of PCT/US2007/084654, filed on 11/14/2007, which claims priority from US provisional application no 60/859,041, filed on 11/15/2006. Accordingly, the effective filing date for instant claim 3, 6, 8 and 11 is 11/15/2006.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no 9896658, filed 06/16/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Liujing Xing on August 26, 2022.
The application has been amended as follows: 
In the Specification 

On page 12, line 4, insert text -- growth factors are discussed in detail below, and include, but are not limited to basic fibroblast growth factor (bFGF), insulin-like growth factor (IGF), and epidermal growth factor (EGF). Alternatively, the supplemental growth factors can include the
neurotrophic factors neurotrophin-3 (NT3) and brain derived neurotrophic factor (BDNF). Concentrations of growth factors can range from about 100 ng/mL to about 0.5 ng/mL (e.g., from about 80 ng/mL to about 3 ng/mL, such as about 60-- between term “supplementary” and “ng/ml”

On page 13, line 3 to line 8, delete text “growth factors are discussed in detail below, and include, but are not limited to basic fibroblast growth factor (bFGF), insulin-like growth factor (IGF), and epidermal growth factor (EGF). Alternatively, the supplemental growth factors can include the neurotrophic factors neurotrophin-3 (NT3) and brain derived neurotrophic factor
(BDNF). Concentrations of growth factors can range from about 100 ng/mL to about 0.5
ng/mL (e.g., from about 80 ng/mL to about 3 ng/mL, such as about 60”

In the claims

Following claims have been re-written as follows:
3. 	The method of claim 11, wherein the population of mammalian mesenchymal stem cells are obtained from a subject who has sensorineural hair cell loss.

11. 	An in vitro method of generating a differentiated inner ear auditory hair cell, the method comprising:
(i) culturing a population of mammalian mesenchymal stem cells in serum-free medium containing insulin-like growth factor-1 (IGF-1), epidermal growth factor (EGF), and basic fibroblast growth factor (bFGF);
(ii) inducing the mammalian mesenchymal stem cells by maintaining said cells in medium comprising neurotrophin-3 (NT-3) or brain derived neurotrophic factor (BDNF) for time sufficient to differentiate into an inner ear progenitor cell that expresses Sox2, Pax6, nestin, and musashi; and
(iii) culturing the inner ear progenitor cell expressing Sox2, Pax6, nestin, and musashi in the presence of a gamma secretase inhibitor in an amount and for a time sufficient to obtain a differentiated inner ear auditory hair cell that expresses myosin VIIa and atonal homolog 1 (Atoh1), and optionally expresses one or both of espin or jagged 2, thereby producing a differentiated inner ear auditory hair cell.

Conclusion
The following is an examiner’s statement of reasons for allowance: 
With the Examiner's Amendment as detailed above, the rejections of claims under 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 103(a) obviousness rejection, as set forth in the Office Action of 03/17/2022 are WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 03/17/2022, applied to claims 3, 6, 8 and 11, the rejections are withdrawn in light of amendments to the claims that is presented in this office action. Further, prior art fails to teach a method of producing inner ear auditory hair cell that expresses myosin VIIa, and Atoh-1 from MSC-derived inner ear progenitor cells that expresses Sox2, Pax6, nestin, and musashih in presence of a gamma secretase inhibitor in an amount and for a time sufficient as required by claims. Accordingly, claims 3, 6, 8 and 11 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632